DETAILED ACTION

1. 	This Office Action is in response to the Pre-Brief Appeal Conference decision to re-open prosecution filed on 2/16/2022. 
2.	Claims 1-102 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 63 depends from claim 62. Claim 62 recites “further comprising a wick” and claim 63 also recites “further comprising a wick”. As such, claim 63 does not further limit the claim from which it depends.Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Analysis
4.	Summary of Claim 1:
A freshening composition comprising: 

(i) from about 0.1 wt % to about 95 wt % perfume raw material, the perfume raw material comprising one or more ingredients selected from the group consisting of an ester, an alcohol, an aldehyde, a ketone, an acetal, a phenol, an ether, a lactone, a furan, a hydrocarbon, an acid, a natural origin fragrance compound, a synthetic origin fragrance compound, a stereoisomer of any preceding perfume raw material, and a mixture of any of the preceding perfume raw materials;

 (ii) from about 1.0 wt % to about 95 wt % of a solvent; and

(iii) from about 0.01 wt % to about 90 wt % fragrance release modulator having one or more characteristics selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension of less than about 60 mN/m, 

(c) a dynamic viscosity from about 0.5 cp to about 100 cp, and 

(d) a density from about 600 g/l to about 1,300 g/l; 

wherein the fragrance release modulator is selected from the group consisting of a C2-8 linear alcohol, a C2-8 branched alcohol, an alkyl-ether, an aryl-ether, an alkyl-glycol, an aryl- glycol, an alkyl-carbonate, an aryl-carbonate, an alkyldiol, an alkyl-adipate, an aryl-adipate, anPage 2 of 25Appl. No. 16/524,697 Response to First Action Interview Office Action of10/24/2019 and Interview SummariesResponse dated November 21, 2019alkyl-benzoate, an aryl-benzoate, an aryl-citrate, an alkyl-laurate, an aryl-laurate, an alkyl-palmitate, an aryl-palmitate, an alkyl-stearate, an aryl-stearate, an aryl-myristate, an alkyl-succinate, an aryl-succinate, an alkyl-glutarate, an aryl-glutarate, a silicon solvent, a stereoisomer of any preceding fragrance release modulator, and a mixture of any of the preceding fragrance release modulators; 

wherein the fragrance release modulator is not dipropylene glycol, not dimethyl ether, and not dimethyl adipate; 

wherein the freshening composition comprises the fragrance release modulator in an amount sufficient to control release of the freshening composition or of a component thereof when the freshening composition resides within an air freshener device, 

wherein solvent does not comprise dimethyl adipate; 

wherein the perfume raw material, the solvent and the fragrance release modulator are different ingredients; and wherein the freshening composition is adapted to have three or more of a characteristic selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension from about 10 mN/m to about 40 mN/m, 

(c) a dynamic viscosity from about 1 cp to about 30 cp, 

and (d) a density from about 650 g/l to about 1,300 g/1.

 
Claim Rejections - 35 USC § 102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-61 and 69-102 are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019.
Regarding claims 1, 3-5, 7-8, 18-22, 43-44, 78-79, Blondeau et al. teach an air freshening device comprising a fragrance composition (Abstract) wherein the fragrance composition comprises fragrance ingredients in an amount of from about 3% to about 70% by weight (claim 1), wherein the fragrances are selected from esters, aldehydes, alcohols, ketones, etc. ([0033]-[0039], claim 21, Example 1) thereby reading on the claimed range as required by the instant claim, wherein the fragrance composition further comprises solvents and co-solvents used for improving the solubility of the fragrance, wherein the solvents and co-solvents are selected from 2,2-dimethyl-4-hydroxymethyl-1,3-dioxolane and Augeo clean multi [0045] thereby reading on the solvents as required by the instant claim, and ethanol, 1-propanol, 2-propanol and 1-butanol [0045] thereby reading on the fragrance release modulators as required by the instant claim. Blondeau et al. teach the solvents and co-solvents are in an amount of from 1 to 30% [0049] thereby reading on the claimed range as required by the instant claim. The solvents and co-solvents of Blondeau et al. are different ingredients. Blondeau et al. teach the air freshening device allows the fragrance material to be dispensed at a steady and controlled rate into the environment [0015]. Regarding claim 20, Blondeau et al. teach a method for manufacturing the air freshening device comprising the step of contacting a reservoir in an air freshener device with the freshening composition [0058].
Blondeau et al. do not teach the properties of (a) flash point, (b) surface tension, (c) dynamic viscosity, (d) density of the fragrance release modulator and are further silent on these properties for the overall freshening composition. Regarding claims 21-22, Blondeau et al. are further silent on the fragrance release modulator up-regulating and down-regulating the release of the freshening composition.

Regarding claims 2 and 17, Blondeau et al. teach a plurality of perfume raw materials (Table 1, claim 21).

Regarding claims 10-11, 102, Blondeau et al. teach a delivery system such as devices made from porous materials [0056].
Regarding claims 12-13, Blondeau et al. teach the fragrance warmer (Figure 1):


    PNG
    media_image1.png
    551
    548
    media_image1.png
    Greyscale

thereby reading on the reservoir having a functionality of accepting a freshening composition and the container as required by instant claim 13.
Regarding claims 14-16, the warmer reads on the evaporative assistance element and the heater as required by the instant claim. Blondeau et al. teach the warmer has a temperature of 50 to 85 C [0058] thereby reading in the claimed range of about 45 C to about 75 C with sufficient specificity. 
Regarding claims 23, 45, 80, Blondeau et al. teach (E)-2-methoxy-4-(prop-1-en-1-yl)phenyl acetate; 4-formyl-2-methoxyphenyl acetate, 2-[1-(3,3-dimethylcyclohexyl)ethoxy]-2-
Regarding claims 24, 46, 81, Blondeau et al. teach hexan-1-ol [0033], among others.
Regarding claims 25, 47, 82, Blondeau et al. teach hexanal (hexanal), heptanal (heptanal), nonanal (nonanal), aldehyde isononylic (3,5,5-trimethylhexanal), among others [0033].
Regarding claims 26, 48, 83, Blondeau et al. teach acetophenone, 4,7-dimethyloct-6-en-3-one, octan-3-one, 6-methylheptan-3-one, heptan-2-one, among others [0033].
Regarding claims 27, 49, 84, Blondeau et al. teach citral dimethyl acetal [0035], among others. 
Regarding claims 28, 50, 85, Blondeau et al. teach eugenol [0035], among others.
Regarding claims 29, 51, 86, Blondeau et al. teach anethole [0035], among others.
Regarding claims 30, 52, 87, Blondeau et al. teach delta decalactone [0035], among others.
Regarding claims 31, 53, 88, Blondeau et al. teach 2-ethyl-4-hydroxy-5-methylfuran-3(2H)-one [0038], among others.
Regarding claims 32, 54, 89, Blondeau et al. teach alpha-pinene [0033], among others.
Regarding claims 33, 55, 90, Blondeau et al. teach myristic, stearic, palmitic acid [0044].
Regarding claims 34, 56, 91, Blondeau et al. teach eucalyptol oil [0035].
Regarding claims 35, 76, 92, Blondeau et al. teach allyl hexanoate [0033].
Regarding claims 36, 77, 93, Blondeau et al. teach hexyl salicylate [0037].
Regarding claims 37, 69, 95, Blondeau et al. teach cyclodextrin [0048].
Regarding claims 38-42, 70-74, 96-100, the ingredient having antimicrobial activity, insect repellant, preservative, antioxidant and humectant are all considered optional embodiments as they are members of the Markush group set forth for the ingredient having functional activity in Claim 6. As such, 
Regarding claims 59, 60, 101, Blondeau et al. teach the warmer used electricity thereby reading on the energized device [0056] and a heating device.
Regarding claim 61, Blondeau et al. teach the device having a plug [0057].
Regarding claim 75, Blondeau et al. teach the air freshening device allows the fragrance material to be dispensed at a steady and controlled rate into the environment [0015] thereby reading on “released into the atmosphere” as required by the instant claim.


6.	Claims 62-68 are rejected under 35 U.S.C. 103 as obvious over Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019 as set forth above for claims 1-61 and further in view of Morgan et al. (US PG Pub 2018/0008740 A1).
Regarding claims 62-64, 66-68, Blondeau et al. teach the air freshener device according to claim 7 as set forth above and incorporated herein by reference.
Blondeau et al. are silent regarding the air freshener device comprising a wick. Blondeau et al. are further silent on the density of the wick and are further silent still on the wick comprising a polyethylene material and on the air freshener device being passive.
Morgan et al. (‘740) teach a liquid freshening composition comprising perfume raw materials wherein the liquid freshening composition is diffused with an air freshening product having a delivery engine such as a wick, breathable membrane, porous and non-porous substrate, and combinations thereof (Abstract). Morgan et al. (‘740) teach the wick having a density in the range of about 0.100 g/cc to about 1.0 g/cc [0102], wherein the wick can be composed of various materials such as a polyethylene or a polyethylene blend [0103] and further teach the air care product can be configured as a passive air 
Regarding claim 65, Blondeau et al. in view of Morgan et al. (‘740) are silent regarding the porosity of the wick.
Morgan et al. (‘740) teach the wick may comprise a porous or semi-porous substrate [0103] and further teach the wick can be configured for use in a variety of applications to delivery volatile materials to the atmosphere and/or a surface [0097]. The porosity of the wick will affect the delivery of the volatile materials.  Therefore, the porosity of the wick can be optimized to reach the desired delivery of volatile material via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the porosity of the wick for the intended application via a routine optimization, thereby obtaining the present invention.


Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763